UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT Ormat Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32347 88-0326081 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 6225 Neil Road, Reno, Nevada 89511-1136 (Address of principal executive offices) (Zip Code) Doron Blachar, CFO (775)356-9029 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒
